Citation Nr: 1244458	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  03-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot injury. 

2.  Entitlement to service connection for a right leg disorder. 

3.  Entitlement to service connection for residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The appellant served on active duty from November 1966 to October 1968. 

This matter initially came before the Board of Veterans' Appeals  ("BVA" or "Board") on appeal from a September 2002 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma in which the RO determined that new and material evidence had not been presented to reopen the appellant's previously denied claims of entitlement to service connection for (among other things) residuals of a right foot injury, a right leg disorder and residuals of a back injury.  The appellant appealed the RO's rating decision to the BVA.  Thereafter, the RO referred the case to the Board for appellate review. 

In a January 2004 decision, the Board affirmed the RO's findings and denied the appellant's claims.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "Court").  In a June 2006 single-judge decision, the Court vacated and remanded the Board's decision on the basis that VA failed to fulfill its obligations under the Veterans Claims Assistance Act of 2000 ("VCAA").  VA's General Counsel appealed the Court's decision to the U.S. Court of Appeals for the Federal Circuit ("Federal Circuit Court").  In a January 2008 unpublished opinion, the Federal Circuit Court vacated the June 2006 CAVC decision and instructed the Court to reconsider the appeal in light of the Federal Circuit Court's holding in Mlechnick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

In July 2008, VA's General Counsel and the appellant filed a Joint Motion to Remand requesting that the Board's January 2004 decision be vacated.  In doing so, VA's General Counsel conceded that VA did not provide statutorily compliant VCAA notice as to the appellant's claims.  The Court concurred with the parties' Joint Motion to Remand in a memorandum decision dated in August 2008.  In doing so, the Court vacated and remanded the Board's January 2004 decision for compliance with the instructions set forth in the July 2008 Joint Motion to Remand. 

Subsequent to the Court's August 2008 Order, the appellant submitted a "buddy" statement from S.M., Jr. in support of his claims and asked that certain claims be remanded to the RO for additional development given this new evidence and the Court's remand.  See December 2008 letter from counsel.  Thereafter, the Board remanded these claims to the RO in January 2009 for additional development.  After this development was completed, the Board issued a decision in November 2009 in which it found that new and material evidence had been submitted to reopen the appellant's previously denied claims of entitlement to service connection for residuals of a right foot injury, a right leg disorder and residuals of a back injury; and remanded those claims for development.  See November 2009 BVA decision.    

The appellant's appeal was then recertified to the Board for further review.  However, in April 2011, the Board determined that all of the development it requested in its November 2009 decision had not been completed.  As such, the claims were remanded again.  After conducting the necessary development, the case was returned to the Board.  This time, the directives of the Board's remand have been substantially complied with and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The medical evidence of record reveals that the appellant has been diagnosed since service with moderate bilateral pes planus and exostosis of the right foot, osteoarthritis of the right knee, and degenerative disc disease of the lumbar spine.  

2.  There is no competent and credible evidence of record that the appellant's moderate bilateral pes planus and exostosis of the right foot, osteoarthritis of the right knee, and degenerative disc disease of the lumbar spine is causally or etiologically related to active service or any injury that occurred during active service. 





CONCLUSIONS OF LAW

1.  Residuals of a right foot injury were not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

2.  A right leg disorder was not incurred in or aggravated by active service nor may arthritis be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

3.  Residuals of a back injury were not incurred in or aggravated by active service nor may arthritis be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000. The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA. The VCAA also requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012). 

With respect to the appellant's service connection claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. Specifically, the Board finds that a letter dated in March 2010 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also March 2009 letter from the RO to the appellant.  The appellant was aware from this letter that it was ultimately his responsibility to give VA any evidence pertaining to his service connection claims.  The above-referenced letter also informed the appellant that additional information or evidence was needed to support his service connection claims; and asked the appellant to send this information to VA. Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  Although the March 2010 letter was not provided to the appellant prior to the initial adjudication of his claims, the Board finds that the belated notice was not prejudicial to the appellant since (1) he was provided adequate notice, (2) his service connection claims were readjudicated and (3) the appellant was provided Supplemental Statements of the Case explaining the readjudication of his claims in December 2010 and October 2012.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III]. 

In making the foregoing findings, the Board observes that 38 C.F.R. § 3.159 (VA's regulation concerning VA assistance in developing claims) was revised during the pendency of this appeal.  These revisions became effective as of May 30, 2008, and several portions of the revisions are pertinent to the case at hand.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  The final rule also removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), previously indicating that if VA does not receive the necessary information and evidence requested from the claimant within one year of the date of the notice, VA cannot pay or provide any benefits based on that application.  The revised sentence reflects that the information and evidence that the claimant is informed that he or she is to provide must be provided within one year of the date of the notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of Disagreement ("NOD") or when, as a matter of law, entitlement to the benefit claimed cannot be established.  VA may continue to have an obligation to provide adequate section 38 U.S.C.A. § 5103(a)  notice despite receipt of an NOD if the claim was denied and compliant notice was not previously provided.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the appellant's service records, VA treatment records and available private medical records have been obtained, to the extent possible. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. There is no indication in the record that any additional evidence, relevant to the issues decided in the merits portion of this decision, is available and not part of the claims file.  In this regard, the Board observes that the appellant has been afforded VA orthopedic examinations and supplemental opinions in relationship to his service connection claims.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA medical opinions obtained in this case are adequate for the adjudication of the appellant's residuals of right foot, right leg, and back injuries service connection claims as the opinions are predicated on a review of medical records; contain a description of the history of the purported disabilities at issue; documents and considers the appellant's complaints and symptoms; and includes medical opinions addressing the medical questions raised in this case. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA medical opinion pertaining to the appellant's right leg, right foot, and back service connection claims on appeal has been met.  See 38 C.F.R. § 3.159(c)(4). 

Lastly, the Board notes for the record that the appellant has been provided with an explanation of disability ratings and effective dates pertaining to his service connection claims.  See March 2010 letter from the RO to the appellant; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the Board concludes below that the preponderance of the evidence is against the appellant's service connection claims, any questions as to the appropriate disability ratings or effective dates to be assigned to these claims are rendered moot; and no further notice is needed.  Id.  Therefore, since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the appellant's claims of entitlement to service connection for residuals of right foot, right leg, and back injuries.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Service connection for disorders of the right foot, back, and right leg

As mentioned previously, the appellant seeks service connection for residuals of injuries to his right foot and back, as well as a right leg disorder.  Specifically, the appellant asserts that he has a right foot, a right leg and a back disorder as a result of injuries that occurred during his period of active service. 

Applicable law provides that service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty or for aggravation of a preexisting injury or disease. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases such as arthritis when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event; or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible for assessing the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Such assessments extend to medical evidence.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Turning to the merits of the appellant's claims, post-service treatment records reveal that the appellant has been diagnosed after service with moderate bilateral pes planus and exostosis of the right foot (see VA medical records dated in August 2000, May 2008, January 2009 and March 2009), osteoarthritis of the bilateral knees (March 1998 and July 1998 VA medical records) and degenerative disc disease of the lumbar spine.  See VA medical records dated in October 1999, May 2000 and February 2002; private medical records dated in October 1997.  These records also reference several accidents the appellant appears to have been involved in after service; and that the appellant sought medical treatment at various times since service for his right foot, right knee and back.  See, e.g., VA medical records dated in January 1998, March 1998, July 1998 and October 1999; July 2002 VA examination report.  In addition, x-rays of the appellant's right foot taken in June 2010 revealed a small plantar calcaneal spur.  See June 2010 VA examination report, p. 3. 

Although the appellant's service treatment records are silent for complaints, treatment or diagnosis related to such injuries, these records do reveal that the appellant was treated in service for a left ankle sprain in April 1967 for which he was placed on crutches for 72 hours; and his service separation examination report notes that the appellant had a scar on his right knee in September 1968 that was not noted on his service entrance examination report in September 1966.  The appellant has contended that the information in his service file regarding a left ankle injury was written in error, and that he was actually treated at that time for a right ankle injury.  See March 1980 statement with application.  Additionally, the claims file contains lay statements from a serviceman apparently stationed with the appellant during basic training and several of the appellant's family members that attest to the appellant's purported injuries in service.  See December 2008 statement from S.J., Jr.; lay statements dated in October 2002 and April 2009.

A July 2002 general VA examination report shows that the Veteran reported breaking his right ankle in service 34 to 35 years ago in 1967, which was wrapped in an Ace bandage.  He stated that he was sent back to work on crutches three days later.  He also described back pain since working at a steel mill lifting 60 to 80 tons throughout the day with repetitive motion and lifting.  He was told he had an L4-L5 condition, but pain was not up to the thoracic area for the last several years.  After physically examining the Veteran, there was no pathology related to any residual of fracture to the right leg.  Regarding the back, there were degenerative changes of the thoracic and L5-S1 spine.

The appellant was afforded another VA examination in June 2010 in connection with his service connection claims.  However, this examination report was insufficient for a number of reasons.  Although the VA medical doctor who examined the appellant provided a medical opinion that the appellant's "ankle condition" is not likely related to military service as there is no history of trauma or injury to the appellant's right ankle in service, the examiner did not diagnose a specific ankle or foot disorder; did not address the appellant's post-service diagnoses of bilateral pes planus or the small plantar calcaneal spur shown on x-ray; nor did he address the appellant's assertions that his service treatment records are incorrect in documenting a left ankle injury rather than a right ankle injury (i.e., addressing the question of whether it is at least as likely as not that the appellant has a right foot disorder that is related to his April 1967 injury in service, if one assumes the appellant actually injured his right ankle rather than his left ankle in April 1967).  See June 2010 VA examination report, pgs. 3, 5-8. 

In addition to the foregoing, the Board observes that the June 2010 VA medical doctor provided a medical opinion as to the etiology of the appellant's current lower back condition with degenerative arthritis as being more likely than not related to the appellant's post-service occupation in a steel mill that required lifting 60 to 80 tons throughout the day with repetitive motions and lifting.  Id., pgs. 9-13.  However, in providing this opinion, the doctor also stated that it is less likely than not that the appellant's back disorder is related to service given there is no history of trauma or injury to the appellant's back while in service.  Id., p. 13.  The doctor did not reference the appellant's assertions of injuring his back in service (Id., p. 9) or the buddy statement from S.J., Jr. in the claims file that attests to the appellant's back injury.  See December 2008 statement from S.J., Jr.  As there is competent evidence of record that supports the appellant's assertion of hurting his back in service (the severity of which the Board does not know), the Board determined that the examiner should be asked to review his June 2010 medical report and affirm or modify his June 2010 medical opinion after considering this evidence. 

Lastly, the Board observes that the June 2010 VA doctor did not provide a medical opinion as to whether the appellant currently has a right leg disorder that is at least as likely as not related to his period of service since the appellant reported to the doctor during the examination that he did not have any problems with his right leg. See June 2010 VA examination report, pgs. 3, 5-8.  However, the appellant has not withdrawn his right leg service connection claim; and at present, there is evidence in the claims file that the appellant was noted to have a scar on his right knee in September 1968 that was not noted on his service entrance examination report in September 1966 (see service treatment records), in addition to a current diagnosis of osteoarthritis of the bilateral knees (March 1998 and July 1998 VA medical records).  Given this evidence, the Board found that a VA medical opinion regarding the appellant's claim of entitlement to service connection for a right leg disorder should be obtained despite the appellant's assertions as to a lack of active right leg symptomatology. 

Thus, the case was sent back for a supplementary opinion.  Another opinion was provided in May 2011 by the same examiner who provided the June 2010 VA examination, but the report did not address any of the factors directed in the Board's remand.  Specifically the examiner found that the Veteran's right ankle condition was not likely related to his military service, as there was no history of trauma or injury to his right ankle while in service.  He only had a left ankle sprain during service in April 1967 with no fracture and the Veteran said he had no problem with the left ankle or left foot.  The examiner also noted that the current lower back condition with degenerative arthritis was not likely related to his military service as there was no history of trauma or injury to the back in service; and it was more likely related to his occupation in the steel mill requiring lifting 60 to 80 tons with repetitive motion and lifting.  The RO returned the case for another VA opinion, which was provided in October 2012.  

Regarding the right foot and ankle, the October 2012 VA examiner (who was a different person than the previous examiner, who had retired) determined that any right foot/right ankle disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that she had considered the service treatment records, private medical records, military service, and VA medical records in arriving at the conclusion.  She further noted a review of the VA examination reports dated in June 2010 and May 2011.  The induction physical and separation physical, as noted by the examiner, did not document any feet problems or bilateral pes planus or small calcaneal spur.  The examiner noted the notation of left ankle sprain in April 1967, which appeared to be low grade based on treatment.  There were no findings of a right ankle fracture, as mentioned by the Veteran.  The history provided by the Veteran to the July 2002 examiner was contradictory of the Veteran's claimed injuries and residuals.  The examining doctor in 2002 stated that the Veteran broke his right ankle in service and had problems with his left knee.  There was no fracture of the right ankle in service with documentation showing negative x-rays and again with there being no pathology of the right leg per the examiner's documentation in 2002.  The VA examiner on the 1980 examination found normal right and left ankle examination with the examiner noting that the Veteran stated he injured his right ankle in some fashion but was rather confusing as to when this happened.  Right ankle x-rays in 1980 were normal and no feet abnormalities were mentioned.  Thus, the examiner determined that claims of residuals of ankle injury or feet problems that resulted from service made by the Veteran and in buddy statements had been contradicted by the evidence and histories presented in the past by the Veteran to previous VA examiners.  

With respect to the right leg disorder, the examiner found that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the service treatment records, private medical records, military records, and VA medical records were considered in arriving at her conclusion.  She noted the scar on the right knee that was marked on the discharge examination that was not entered on notation on induction physical.  There was no specific location of the scar and no indication of the scar on subsequent compensation and pension examinations.  There were normal findings of the right lower extremity otherwise and the Veteran marked clearly on the questionnaire at separation that he had not had any problem with any extremity, such as the right leg.  There also were no notations in the service treatment records of a right leg or knee condition.  There were again contradictory findings in the records with the history that the Veteran in more recent times and with buddy statements than documented in the evidence.  With the contradictory evidence presented by the Veteran, the normal findings in service and on VA examination, it was not likely that any claimed right or left leg injury or any residual of an injury was related to military service.

Finally, regarding the back disability, the examiner noted that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She noted that she had considered the service treatment records, private medical records, military service, and VA medical records in arriving at her conclusion.  As noted by the June 2010 examiner, the examination and questionnaire at induction to the military and on separation from the military were normal and no back complaints were volunteered by the Veteran.  The examiner noted that the Veteran had asserted that he had a back injury in service and submitted buddy statements of back injury in service.  However, the examiner determined that these assertions were not credible due to and contradicted by the evidence of record.  Not only were there normal findings of the back at the time of separation from service and no admission at the time of discharge that there were any back problems, but the Veteran volunteered a descriptive history to one of the previous compensation and pension examiners of a back injury well after service.  He noted on examination in July 2002 that a doctor had told him that he had back pain since working at a steel mill lifting 60 to 80 tons throughout the day with repetitive motions and lifting.  The injury described in the 2002 examination and the x-ray findings were consistent with this type of work-related injury to the Veteran's back due to on-the-job repetitive lifting of excessive heavy loads.

For the record, the Board finds that the buddy statement from S.J., Jr. submitted on the appellant's behalf supports the appellant's assertion that he experienced an injury in service in which he hurt his back.  Specifically, in a December 2008 statement, S.J., Jr. recalled that on an infiltration course at White Sands, a Sergeant had the Veteran roll down an embankment of sand bags and the Veteran fell on his canteen and injured his back.  However, the Board finds the statements from the appellant's family members as to the breaking of his right ankle/leg in service not to be credible given the medical evidence in this case.  See lay statements dated in October 2002 and April 2009 indicating that they recalled the Veteran telling them he broke his leg or right ankle in service. 

In light of the foregoing evidence, the Board finds that the first element necessary for the establishment of service connection have been met, as there is evidence that the appellant currently has disorders of the back, right leg (knee), and right foot that constitute a current disability for VA purposes.  Regarding the back injury, the Veteran also meets the second element necessary for service connection, which is evidence of an in-service back injury based on his buddy statement.  However, in making this determination, the Board observes for the record that even though the appellant's assertions of injuring his back in service have support in the record, the severity of the appellant's injury is unclear, particularly in light of service treatment records that indicate that at the time of the appellant's separation from service in September 1968, the appellant reported that he did not have any back trouble.  A clinical examination of his back at that time was also found to be normal.  Therefore, the dispositive factor in the analysis of the appellant's back service connection claim is whether the third element required to establish service connection (medical evidence of a nexus between the current disability and the in-service disease or injury) has been met.  As evidenced by the post-service evidence showing a back disability approximately 30 years after the Veteran's separation from service and the negative medical opinion in October 2012 that the Veteran's current back disability is not related to service, the third element for service connection has not been met.  Rather, the medical evidence points to the Veteran's post-service repetitive use injury to the back during his post-service employment as the cause for his present back disability.

Regarding the second element of service connection, namely, evidence of injury, with respect to the right foot and right leg claims, this element has not been satisfied.  There is no credible evidence of injury to the right foot or leg in service.  The service treatment records are negative and show that clinical evaluation of the foot and leg were normal during military service.  While the Veteran indicated that he broke his right ankle in service, there is no record of this, and only an injury to the left  ankle is shown.  Even though the Veteran has asserted that this was an error, there is no indication to support the Veteran's assertion.  Also, the October 2012 VA examiner determined that the Veteran's statements and buddy statements regarding injury to the right leg and right foot in service were not credible, as the reports of injury were contradicted by the record.  

In assessing the weight and probative value to be assigned to the October 2012 VA examiner's medical opinions regarding the back, leg, and foot, the Board observes that the medical doctor who provided this opinion clearly reviewed the appellant's entire claims file and took into consideration not only the appellant's service treatment records and lay statements concerning the in-service injury, but also the appellant's post-service medical history and activities in formulating an opinion as to the most likely etiology of the appellant's right leg, right foot, and back disabilities.  Given the fact that the VA doctor acknowledged the appellant's lay statements and buddy statements regarding injury to the back, right foot, and right leg in service and provided a rationale as to why she believed the appellant's current disorders not related to the reported injury, the Board finds the opinion to be both persuasive and credible. 

In making the above-referenced determination, the Board notes for the record that it finds the appellant (as well as the appellant's friend and the appellant's family) are competent to provide statements concerning factual matters of which he (or they) have firsthand knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, supra.  The Board is also mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the appellant is not providing statements related to the diagnosis of a simple disorder or about symptomatology, but instead is rendering an opinion as to the etiology of his orthopedic disabilities related to the back, right foot, and right leg.  In this regard, the origin of pes planus and exostosis and arthritis are matters of medical complexity and are often the subject of conflicting opinions even among medical professionals.  Thus, the Board concludes that, although the appellant is competent to report any injury he may have had in-service and/or symptoms he may have experienced while in service, his statements as to the origin of his pes planus and exostosis and degenerative joint disease do not constitute competent evidence.  As a layperson, he is not competent to provide an opinion requiring medical knowledge, such as an opinion addressing whether symptomatology experienced by the appellant (currently or in the past) meets the diagnostic criteria for a diagnosis of any disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, the Board concludes that the observations of the appellant's medical providers and the October 2012 medical doctor who examined the appellant are more probative of the appellant's ultimate orthopedic diagnosis. 

Therefore, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the appellant's claims of entitlement to service connection for residuals of injuries to the back, right foot, and right leg.  In reaching this decision, the Board has considered the doctrine of reasonable doubt . However, as a preponderance of the evidence is against the appellant's claims, the doctrine is not applicable.  See Gilbert v. Derwinski, supra. 



ORDER

Entitlement to service connection for residuals of a right foot injury is denied. 

Entitlement to service connection for a right leg disorder is denied. 

Entitlement to service connection for residuals of a back injury is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


